DETAILED ACTION
1.	A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.	

Notice of Pre-AIA  or AIA  Status
2. 	   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	   The information disclosure statements (IDS) submitted on 10/09/2018 and 6/04/2021 have been considered by the examiner.

Priority
4. 	   Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5. 	   The drawings submitted on 10/09/2018 are acknowledged and accepted by the examiner.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka [US 2015/0191164 A1] and in view of Origane [US 2013/0200699 A1].


 a vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)] comprising a power supply device [500, 200,  210, 110, 115, 120, FIG. 1]  that generates electric power [power of 110, FIG.1];
and an external power feed device [250, 260, FIG. 1] disposed outside the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)], wherein the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)] includes a power supply device [500, 200,  210, 110,  115, 120, FIG. 1] is configured to supply the generated electric power [power of 110, FIG.1] to the external power feed device [250, 260, FIG. 1] when the external load [250, FIG. 1] to the external power feed device [250, 260, FIG. 1];
the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)] includes an external power feed relay [260, FIG. 1];
the external power feed relay [260, FIG. 1] is disposed between the external power feed device [250, 260, FIG. 1] and the power supply device [500, 200, 210, 110, 115, 120, FIG. 1] when the external power feed device [250, 260, FIG. 1] is connected to the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)]; 
and the vehicle includes a controller [ECU 300, FIG. 1] configured to control the external power feed relay [260, FIG. 1].

However, Origane teaches the external power feed device [20, 30, SW, D2, 12, FIG. 5]  including an external electric leak detector [SW, D2, 12, FIG. 5] configured to detect an electric leak [100 at STAGE # 4, and SW, 14, 4 are ON, FIG. 5], [when BATTERY VOLTAGE at STAGE # 4 is decreased, FIG. 7] of the external power feed device [20, 30, SW, 4, FIG. 1], such that the external power feed relay [20, FIG. 5]  is turned off [20 is OFF in STAGE # 4, FIG. 5], [BYPASS RELAY CONTACT YB is OFF at STAGE # 4, t4-t5, FIG. 7], [turning on the transistor Q, the contact Yb of the bypass relay 20 becomes OFF, (paragraph 0010)] when the external electric leak detector [SW, D2, 12, FIG. 5] detects an electric leak [100 at STAGE # 4, and SW, 14, 4 are ON, FIG. 5], [when BATTERY VOLTAGE at STAGE # 4 is decreased, FIG. 7].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include the external power feed device including an external electric leak detector configured to detect an electric leak of the external power feed device, such that the external power feed relay is turned off when the external electric leak detector detects an electric leak of Origane for the purpose of compensating the voltage drop of battery voltage in order, (paragraph 0005).

 

However, Origane teaches in a case where an external electric leak detector [SW, D2, 12, FIG. 5] connected to the external power feed device [20, 30, SW, D2, 12, FIG. 5] detects an electric leak [100 at STAGE # 4, and SW, 14, 4 are ON, FIG. 5], [when BATTERY VOLTAGE at STAGE # 4 is decreased, FIG. 7], turning off [20 is OFF in STAGE # 4, FIG. 5], [BYPASS RELAY CONTACT YB is OFF at STAGE # 4, t4-t5, FIG. 7], [turning on the transistor Q, the contact Yb of the bypass relay 20 becomes OFF, (paragraph 0010)] the external power feed relay [20, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include in a case where an external electric leak detector connected to the external power feed device detects an electric leak, turning off the external power feed relay of Origane for the purpose of compensating the voltage drop of battery voltage in order, (paragraph 0005).

9.	Claims 2-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka [US 2015/0191164 A1] modified by Origane [US 2013/0200699 A1], as applied to claims 1 and 5 above and in view of Toda [US 2016/0229444 A1].

Regarding claim 2, Iisaka does not disclose the power supply device includes an internal electric leak detector configured to detect an electric leak; and the controller is 
However, Toda teaches the power supply device [CIRCUIT BOX, 1, 2, FIG. 1]  includes an internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] configured to detect [S8, N, S10, FIG. 2] an electric leak [iua or iva or iwa, FIG. 1]; and the controller [CONTROL AMOUNT CALCULATION UNIT 11, FIG. 1] is configured to control the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] such that, in a case [open 6a, FIG. 1, (paragraph 0036)], [S8, N, S10, FIG. 2] where the external power feed relay [6a, FIG. 1, (paragraph 0023)] is controlled such that the external power feed relay [6a, FIG. 1, (paragraph 0023)] is turned on [close 6a, FIG. 1, (paragraph 0036)] detection [by FAULT DETECTION UNIT 12, FIG. 1] of an electric leak [iua or iva or iwa, FIG. 1] of the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1 ] is invalidated [S8, N, S10, S11, FIG. 2], and in a case [open 6a, FIG. 1, (paragraph 0036)], [S8, N, S10, FIG. 2] where the external power feed relay [6a, FIG. 1, (paragraph 0023)] is turned off [open 6a, FIG. 1, (paragraph 0036)], detection [by FAULT DETECTION UNIT 12, FIG. 1] of an electric leak [iua or iva or iwa, FIG. 1] of the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] is validated [S13, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the 

Regarding claim 3, Iisaka does not disclose the controller is configured to, in a case where the internal electric leak detector detects an electric leak after the external power feed relay is controlled to be turned off, determine that an electric leak  occurs in the power supply device; and the controller is configured to, in a case where the external power feed relay where the internal electric leak detector detects no electric leak after the external power feed relay is controlled to be turned off, determine that an electric leak occurs in the external power feed device.
However, Toda teaches the controller [CONTROL AMOUNT CALCULATION UNIT 11, FIG. 1] is configured to, in a case [open 6a, FIG. 1, (paragraph 0036)], [S8, N, S10, FIG. 2] where the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] detects an electric leak [iua or iva or iwa, FIG. 1] after the external power feed relay [6a or 6b, FIG. 1, (paragraph 0023)] is controlled to be turned off [open 6a or 6b, FIG. 1, (paragraph 0036)], determine that an electric leak [iua or iva or iwa, FIG. 1] occurs in the power supply device [CIRCUIT BOX, 1, 2, FIG. 1]; and the controller 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include the controller is configured to, in a case where the internal electric leak detector detects an electric leak after the external power feed relay is controlled to be turned off, determine that an electric leak  occurs in the power supply device; and the controller is configured to, in a case where the external power feed relay where the internal electric leak detector detects no electric leak after the external power feed relay is controlled to be turned off, determine that an electric leak occurs in the external power feed device of Toda for the purpose of improving in efficiency of circuit configuration, (paragraph 0028).

Regarding claim 4, Iisaka further discloses the power supply device [500, 200,  210, 110, 115, 120, FIG. 1] includes an inverter [INV1 or INV2, FIG. 1] configured to drive an accessory [130, 135, FIG. 1 ] of the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)], and a relay [210, FIG. 1]; the power supply device [500, 200,  210, 110, 115, 120, FIG. 1] is configured to be electrically 
Iisaka does not disclose a power switch configured to turn on or off the external power feed system, and the controller is configured to, when the power switch is turned off after determination is made that an electric leak occurs in the power supply device. 
However, Origane teaches a power switch [14, FIG. 5] configured to turn on or off the external power feed system [2, 20, 30, SW, D2, 12, FIG. 5], and the controller [13, FIG. 5] is configured to, when the power switch [14, FIG. 5] is turned off [FIRST SWITCH 15, SECOND SWITCH 16 at t7-t8, FIG. 7] after determination [by SW, D2, 12, FIG. 5] is made that an electric leak [100 at STAGE # 4, and SW, 14, 4 are ON, FIG. 5], [when BATTERY VOLTAGE at STAGE # 4, t4-t5 is decreased , FIG. 7] occurs in the power supply device [100, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include a power switch configured to turn on or off the external power feed system, and the controller is configured to, when the power switch is turned off after determination is made that an electric leak occurs in the power supply device of Origane for the purpose of compensating the voltage drop of battery voltage in order, (paragraph 0005).
Iisaka also does not disclose the controller is configured to specify an area where an electric leak occurs among the areas based on a detection result of the internal electric leak detector when the inverter and the relay are turned off in order. 

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include the controller is configured to specify an area where an electric leak occurs among the areas based on a detection result of the internal electric leak detector when the inverter and the relay are turned off in order of Toda for the purpose of improving in efficiency of circuit configuration, (paragraph 0028).

Regarding claim 6, Iisaka does not disclose the power supply device includes an internal electric leak detector; and the control method further comprises in a case where the external power feed relay is turned on invalidating the internal electric leak detector, and in a case where the external power feed relay is turned off, validating the internal electric leak detector.
However, Toda teaches the power supply device [CIRCUIT BOX, 1, 2, FIG. 1] includes an internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1]; and the control method [circuit of FIG. 1] further comprises in a case [at SI 3, FIG. 3, (paragraph 0036)] where the external power feed relay [6a, FIG. 1, (paragraph 0023)] is 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include the power supply device includes an internal electric leak detector; and the control method further comprises in a case where the external power feed relay is turned on invalidating the internal electric leak detector, and in a case where the external power feed relay is turned off, validating the internal electric leak detector of Toda for the purpose of improving in efficiency of circuit configuration, (paragraph 0028).

Regarding claim 7, Iisaka does not disclose in a case where the internal electric leak detector detects an electric leak after the external power feed relay is turned off, determining that an electric leak occurs in the power supply device; and in a case where the internal electric leak detector detects no electric leak after the external power feed relay is turned off, determining that an electric leak occurs in the external power feed device.
However, Toda teaches in a case [open 6a, FIG. 1, (paragraph 0036)], [S8, N, S10, FIG. 2] where the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] detects an electric leak [iua or iva or iwa, FIG. 1] after the external power feed 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include in a case where the internal electric leak detector detects an electric leak after the external power feed relay is turned off, determining that an electric leak occurs in the power supply device; and in a case where the internal electric leak detector detects no electric leak after the external power feed relay is turned off, determining that an electric leak occurs in the external power feed device of Toda for the purpose of improving in efficiency of circuit configuration, (paragraph 0028).

Regarding claim 8, Iisaka further discloses  the power supply device [500, 200,  210, 110, 115, 120, FIG. 1] includes an inverter [INV1 or INV2, FIG. 1] configured to drive an accessory [130, 135, FIG. 1] of the vehicle [200, 210, 110, 115, 120, 130, 135, 140, 150, 160, 300, FIG. 1, (paragraph 0055)], and a relay [210, FIG. 1]; the power 
Iisaka does not disclose the external power feed system includes a power switch  configured to turn on or off the external power feed system; and the control method further comprises when the power switch is turned off after determination is made that an electric leak occurs in the power supply device. 
However, Origane teaches the external power feed system [2, 20, 30, SW, D2, 12, FIG. 5] includes a power switch [14, FIG. 5] configured to turn on or off [14, FIG. 5] the external power feed system [2, 20, 30, SW, D2, 12, FIG. 5]; and the control method [circuit of FIG. 5] further comprises when the power switch [14, FIG. 5] is turned off [FIRST SWITCH 15, SECOND SWITCH 16 at t7-t8, FIG. 7] after determination [by SW, D2, 12, FIG. 5] is made that an electric leak [100 at STAGE # 4, and SW, 14, 4 are ON, FIG. 5], [when BATTERY VOLTAGE at STAGE # 4, t4-t5 is decreased , FIG. 7]
occurs in the power supply device [100, FIG. 5].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include the external power feed system includes a power switch  configured to turn on or off the external power feed system; and the control method further comprises when the power switch is turned off after determination is made that an electric leak occurs in the power supply device of Origane for the purpose of compensating the voltage drop of battery voltage in order, (paragraph 0005).

However, Toda teaches specifying [by motor 3a or FAULT DETECTION UNIT 12, FIG. 1 ] an area [area at motor 3a or FAULT DETECTION UNIT 12, FIG. 1] where an electric leak [iua or iva or iwa, FIG. 1] occurs among the areas [areas at motor 3a, FAULT DETECTION UNIT 12, FIG. 1] based on a detection result [S8, N, SI 0, S11, FIG. 2] of the internal electric leak detector [FAULT DETECTION UNIT 12, FIG. 1] when the inverter [inverter 9a, FIG. 1] and the relay [6b, FIG. 1, (paragraph 0023)] are turned off [open 6b, FIG. 1, (paragraph 0036)] in order [by ECU 1 and SENSOR GROUP 2, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the external power feed system of Iisaka to include specifying an area where an electric leak occurs among the areas based on a detection result of the internal electric leak detector when the inverter and the relay are turned off in order of Toda for the purpose of improving in efficiency of circuit configuration, (paragraph 0028).

Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the 

/Trinh Dang/
Examiner, Art Unit 2838.


/Nguyen Tran/Primary Examiner, Art Unit 2838